Citation Nr: 0533411	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  00-16 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD), to include as due to sexual assault 
and/or due to uterine leiomyosarcoma with total abdominal 
hysterectomy and salpingo-oophorectomy.  

2.  Whether new and material evidence has been received with 
which to reopen a claim for service connection for uterine 
leiomyosarcoma (claimed as uterine fibroids).      

3.  Entitlement to compensation under the provisions of 38 
U.S.C. § 1151 for uterine leiomyosarcoma with total abdominal 
hysterectomy and salpingo-oophorectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Prem


INTRODUCTION

The veteran served on active duty from May 1980 to April 
1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied an application to 
reopen a claim for service connection for uterine 
leiomyosarcoma (claimed as uterine fibroids); denied a 
service connection claim for PTSD secondary to the service 
connected disability of uterine leiomyosarcoma; and denied a 
claim for entitlement to compensation under 38 U.S.C. § 1151 
(West 2002) for uterine leiomyosarcoma.   
  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

A review of the claims file shows that the veteran has 
requested a Board hearing in conjunction with her claims on 
appeal.  Specifically, in October 2005, she submitted a VA 
Form 9 to the Board indicating that she wanted a hearing at 
the RO before a Member of the Board (i.e., Travel Board 
hearing).  

Given the expressed intent of the veteran, this case must be 
returned to the RO to arrange for a Travel Board hearing.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2005).

Accordingly, this case is remanded for the following action:

The RO should schedule the veteran for a 
Travel Board hearing in connection with 
her appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The purpose of 
this REMAND is to ensure due process. The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded. Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

